UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                        

No.  97-1428

                       CARLOS D. A. SANTOS,
                           Petitioner,

                                v.

             IMMIGRATION AND NATURALIZATION SERVICE,
                           Respondent.

                                           

                              Before
                     Torruella, Chief Judge,                                                     
                         Stahl and Lynch,
                         Circuit Judges.                                                 
                                             

                          ORDER OF COURT

                     Entered  August 28, 1997

     The  INS contends  that the  appropriate court  in  which to
raise  a   constitutional  or   jurisdictional  challenge   to  a
deportation  order is  the court of  appeals in the  context of a
petition for  judicial review, rather than the  district court in
the  context of  a habeas  petition.   Consequently, the  INS has
moved  for reconsideration  of our  April 17,  1997 order,  which
dismissed petitioner's petition  for judicial review for  lack of
jurisdiction, but left open the possibility that petitioner might
be able to  obtain some review through a habeas petition filed in
the  district court.   The  INS's position  is foreclosed  by our
decision in Kolster v. INS, 101 F.3d 785 (1st Cir. 1996).

     The petition for rehearing is denied.

                                        By the Court